PERRY,** Judge
(concurring in the result):
I concur in the lead opinion, except that portion dealing with the appellant’s claim that the judge’s interpretation of the provision of concern in the pretrial agreement coerced the appellant’s guilty plea, with which I disassociate myself. I also concur in the result reached.

 Judge Matthew J. Perry took final action in this case prior to his resignation as a judge of this Court pursuant to his appointment and confirmation as a United States District Judge for the District of South Carolina.